 
                                                                                                                                                                          
                                                                                                                                                                                                                                                                                                                
EXHIBIT 10.1
JOINT DEVELOPMENT AGREEMENT


This Joint Development Agreement (“JDA”) is entered into as of March 19, 2008
(“Effective Date”) by and between Molnlycke Health Care AB, a corporation
incorporated under the laws of Sweden, with a principal place of business in
Gothenburg, Sweden (“MHC”) and Quick-Med Technologies, Inc., a Nevada
corporation, having its principal office at 902 NW 4th Street, Gainesville,
Florida 32601 (hereinafter referred to as “QMT”).


WHEREAS


-  
QMT is engaged inter alia in the development of technologies related to medical
health care applications.



-  
MHC is interested in incorporating QMT’s Quick-Med Technology into certain *****
products manufactured by MHC.



-  
QMT is willing to grant to MHC licenses (the “Licenses”) to use certain Know-how
and Patent(s), which is the subject of ongoing negotiations concerning a license
agreement for same.



-  
The Parties wish to commence with the tasks and responsibilities described in
the so-called Joint Development Agreement (“JDA”), which is attached hereto as
Attachment – JDA1.



 
NOW THEREFORE the Parties hereto hereby agree as follows.





1.           Performance of JDA.  The parties agree to perform in accordance
with the terms of the JDA, as set forth in Attachment – JDA1, commencing
immediately, and MHC agrees to pay the sums set forth in the JDA when they
become due and owing as provided in the JDA.  For the purpose of clarity, the
performance of the JDA by both Parties is understood as being an integral part
of an ongoing cooperative project aimed at resulting in a commercially viable
technology to be incorporated in the certain MHC products under a global
technology license.  However, by entering into this JDA, both Parties
acknowledge and understand that neither Party is obligated to enter into any
other or further Agreement between each other.


2.           Term.  This JDA shall remain in force until 30 June 2008 or until
the Parties sign a License Agreement covering the Know-how and Patents that are
the subject of this JDA, whichever is first.


3.           Results from JDA.  The information, data, results, reports,
deliverables and other outputs or outcomes from the performance of the JDA shall
be jointly owned by both Parties during the term of the JDA, and shall be
considered Confidential Information.
 
4.           Confidentiality.


4.1.           Unless otherwise agreed in writing, the Parties specifically
covenant and agree to hold all Confidential Information, and any records and
documents containing Confidential Information, in the strictest confidence, and
will not disclose, divulge or reveal Confidential Information to any person or
persons whomsoever other than (a) to its employees as necessary and appropriate
for the exclusive purpose of enabling such employees to perform their ordinary,
day-to-day duties associated with performing QMT’s work for or directly related
to MHC; or (b) as specifically authorized by the non-disclosing Party in
writing.


4.2.           “Confidential Information” as used herein means ideas, designs,
records, plans, drawings, intellectual property, products, product samples,
processes, systems, documents, writings, manuals, inventions, discoveries,
formulae, prices, price lists, practices,   business plans, business methods,
trade secrets, and all other information designated by the Parties individually
or jointly to be “Confidential Information” (in writing, orally, or otherwise),
with the sole exception of information available to the general public, without
restriction.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 
- 1 -

--------------------------------------------------------------------------------

 

 
5.           Cooperation.  If applicable, QMT shall provide reasonable
cooperation with MHC in preparing and filing any patent applications on the MHC
Technology.


6.           Independent Contractors.  When performing under this JDA, QMT and
MHC shall act at all times as independent parties.  Nothing contained herein
shall be construed or applied so as to create the relationship of principal and
agent or of employer and employee between QMT and MHC.  Neither party shall make
any commitment or incur any charge or expense in the name of the other party.


7.           Controlling Law.  The validity and interpretation of this JDA shall
be governed by and construed in accordance with the laws of New York state, USA,
without reference to the choice of law or conflicts principles of such state
which might be otherwise applicable.


8.           Notices.  All notices, reports and receipts shall be in writing and
shall be deemed duly given on (i) the date of personal or courier delivery; (ii)
the date of transmission by facsimile or other electronic transmission service,
provided a confirmation copy if also sent no later than the next business day by
postage paid, return receipt requested first-class mail; or (iii) three (3)
business days after the date of deposit in the United States mails, by postage
paid, return receipt requested first-class mail, addressed as follows:


If to MHC:
BENGT NETSNER
_______________________________
MÖLNLYCKE HEALTH CARE AB
_______________________________


_BOX 130 80 SE – 402 52__________


  SE – 402 52____________ ________


_GÖTEBORG    SWEDEN___________:


 
With copy to:


Robert M. Bennison, Esq.
Senior Vice President of Legal, Regulatory, and Quality Affairs
The Arenson Centre
Arenson Way
Dunstable, Bedfordshire LU5 5UL
UK
Facsimile: +44 (0) 1582 676 195




If to           Quick-Med Technologies, Inc.


__QUICK-MED TECHNOLOGIES, INC._


___902 N.W. FOURTH STREET________


___GAINESVILLE, FL 32601 U.S.A. ____


____Attn: DR. JERRY OLDERMAN, V.P._:


With copy to:


Nam H. Nguyen
Chief Financial Officer
Quick-Med Technologies, Inc.
1600 S. Dixie Hwy., Suite 504
Boca Raton, Florida 33432
U.S.A.
Facsimile: +1 561 416 1390




Either party may change its mailing address by written notice to the other party
in accordance with this Section 10.
 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
- 2 -

--------------------------------------------------------------------------------


9.           Severability.  Whenever possible, each provision of this JDA shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this JDA shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this JDA.


10.           Captions or Headings.  The captions and/or headings in this JDA
are for convenience only, and are not to be construed as part of the JDA and
shall not limit, characterize or in any way affect the interpretation of this
JDA.  If any conflict exists between the headings and the contents of a
provision, the contents shall prevail.


11.           Counterparts.  This JDA may be executed in counterparts, including
by means of facsimiled signature pages, any one of which need not contain the
signature of more than one party, each of which shall be deemed an original, but
all of which together shall constitute the entire JDA.


12.           Waiver.  The failure or delay of either party to insist upon the
other party’s strict performance of the provisions in this JDA or to exercise in
any respect any right, power, privilege, or remedy provided for under this JDA
shall not operate as a waiver or relinquishment thereof, nor shall any single or
partial exercise of any right, power, privilege or remedy preclude other or
further exercise thereof, or the exercise of any other right, power, privilege,
or remedy; provided, however, that the obligations and duties of either party
with respect to the performance of any term or condition in this JDA shall
continue in full force and effect.


13.           Assignment.  The rights and obligations under this JDA shall
accrue to be binding upon the assigns and successors to the business of the
respective parties; provided, however that neither party may assign this JDA or
any right or duty hereunder without the express written consent of the other
party to this JDA which consent shall not be unreasonably
withheld.  Notwithstanding the foregoing, MHC may assign this JDA to an
affiliate without QMT’s consent.


14.           Entire Agreement.  This JDA constitutes the entire agreement and
understanding between the parties regarding the subject matter hereof, and
supersedes all prior discussions and agreements between them relating
thereto.  No waiver, modification or amendment to this JDA shall be valid unless
in writing, signed by authorized representatives of the parties hereto.


IN WITNESS WHEREOF, the parties have caused this JDA to be executed by their
duly authorized officers as of the date first above written.


MOLNLYCKE HEALTH CARE AB


By:/s/ Karen Woosey
Its: Karen Woosey, International Product Director
Date: _March 19, 2008_____________________




QUICK-MED TECHNOLOGIES, INC.


By:/s/ J. Ladd
Greeno                                                                           
Its: J. Ladd Greeno, Chief Executive Officer
Date:     April 4, 2008______________________
 
 
 
 
***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
- 3 -

--------------------------------------------------------------------------------


ATTACHMENT – JDA1
 

 
 
*****
 
 
 

 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
- 4 -

--------------------------------------------------------------------------------

 
